

	

		II

		109th CONGRESS

		2d Session

		S. 2616

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Santorum (for

			 himself and Mr. Specter) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Surface Mining Control and

		  Reclamation Act of 1977 and the Mineral Leasing Act to improve surface mining

		  control and reclamation, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Surface Mining Control and

			 Reclamation Act Amendments of 2006.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—MINING CONTROL AND RECLAMATION

					Sec. 101. Abandoned

				Mine Reclamation Fund and purposes.

					Sec. 102. Reclamation fee.

					Sec. 103. Objectives of Fund.

					Sec. 104. Reclamation

				of rural land.

					Sec. 105.

				Liens.

					Sec. 106.

				Certification.

					Sec. 107. Remining incentives.

					Sec. 108. Extension

				of limitation on application of prohibition on issuance of permit.

					TITLE II—MINERAL LEASING

					Sec. 201. Mineral

				Leasing.

					TITLE III—COAL INDUSTRY RETIREE

				HEALTH BENEFIT ACT

					Sec. 301. Certain related

				persons and successors in interest relieved of liability if premiums

				prepaid.

					Sec. 302. Transfers to funds;

				premium relief.

					Sec. 303. Other

				provisions.

				

			IMINING CONTROL AND RECLAMATION

			101.Abandoned Mine

			 Reclamation Fund and purposes

				(a)In

			 generalSection 401 of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) is

			 amended—

					(1)in subsection (c)—

						(A)by striking paragraphs (2) and (6);

			 and

						(B)by redesignating paragraphs (3), (4), and

			 (5) and paragraphs (7) through (13) as paragraphs (2) through (11),

			 respectively;

						(2)in subsection (d), by striking

			 Moneys and inserting Except as provided in subsection

			 (f), moneys;

					(3)in subsection (e)—

						(A)in the second sentence, by striking

			 the needs of such fund and inserting achieving the

			 purposes of the transfers under section 402(h); and

						(B)in the third sentence, by inserting before

			 the period the following: for the purpose of the transfers under section

			 402(h); and

						(4)by adding at the end the following:

						

							(f)General

				Limitation on Obligation Authority

								(1)In

				generalFrom amounts

				deposited into the fund under subsection (b), the Secretary shall distribute

				during each fiscal year beginning after September 30, 2007, an amount

				determined under paragraph (2).

								(2)Amounts

									(A)For fiscal

				years 2008 through 2022For

				each of fiscal years 2008 through 2022, the amount distributed by the Secretary

				under this subsection shall be equal to—

										(i)the amount deposited into the fund under

				subsection (b) for the preceding fiscal year; minus

										(ii)the amount expended by the Secretary under

				section 402(g)(3)(D) for the preceding fiscal year.

										(B)Fiscal years

				2023 and thereafterFor

				fiscal year 2023 and each fiscal year thereafter, to the extent that funds are

				available, the Secretary shall distribute an amount equal to the amount

				distributed under subparagraph (A) during fiscal year 2022.

									(3)DistributionFor each fiscal year, of the amount to be

				distributed pursuant to paragraph (2), the Secretary shall distribute—

									(A)the amount allocated under section

				402(g)(5), plus any amount reallocated under section 411(h)(4), for grants to

				States and Indian tribes under section 402(g)(5);

									(B)from any amounts not distributed under

				subparagraph (A), the amount allocated under section 402(g)(8); and

									(C)from any amounts not distributed under

				subparagraphs (A) and (B), in any area under section 402(g)(3) or

				402(g)(4).

									(4)AvailabilityAmounts in the fund available to the

				Secretary for obligation under this subsection shall be available until

				expended.

								(5)Addition

									(A)In

				generalSubject to

				subparagraph (B), the amount distributed under this subsection for each fiscal

				year shall be in addition to the amount appropriated from the fund during the

				fiscal year.

									(B)ExceptionsNotwithstanding paragraph (3), the amount

				distributed under this subsection for the first 4 fiscal years beginning on and

				after October 1, 2007, shall be equal to the following percentage of the amount

				otherwise required to be distributed:

										(i)50 percent in fiscal year 2008.

										(ii)50 percent in fiscal year 2009.

										(iii)75 percent in fiscal year 2010.

										(iv)75 percent in fiscal year

				2011.

										.

					(b)Conforming

			 amendmentSection 712(b) of

			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1302(b)) is

			 amended by striking section 401(c)(11) and inserting

			 section 401(c)(9).

				102.Reclamation

			 fee

				(a)Amounts

					(1)Fiscal years

			 2008–2012Effective October

			 1, 2007, section 402(a) of the Surface Mining Control and Reclamation Act of

			 1977 (30 U.S.C. 1232(a)) is amended—

						(A)by striking 35 and inserting

			 31.5;

						(B)by striking 15 and inserting

			 13.5; and

						(C)by striking 10 cents and

			 inserting 9 cents.

						(2)Fiscal years

			 2013–2021Effective October

			 1, 2012, section 402(a) of the Surface Mining Control and Reclamation Act of

			 1977 (30 U.S.C. 1232(a)) (as amended by paragraph (1)) is amended—

						(A)by striking 31.5 and

			 inserting 28;

						(B)by striking 13.5 and

			 inserting 12; and

						(C)by striking 9 cents and

			 inserting 8 cents.

						(b)DurationEffective June 30, 2006, section 402(b) of

			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is

			 amended by striking June 30, 2006 and all that follows through

			 the end of the sentence and inserting September 30,

			 2021..

				(c)Allocation of

			 fundsSection 402(g) of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is

			 amended—

					(1)in paragraph (1)(D)—

						(A)by inserting (except for grants

			 awarded during fiscal years 2008, 2009, and 2010 to the extent not expended

			 within 5 years) after this paragraph; and

						(B)by striking in any area under

			 paragraph (2), (3), (4), or (5) and inserting under paragraph

			 (5);

						(2)by striking paragraph (2) and

			 inserting:

						

							(2)In making the grants referred to in

				paragraph (1)(C) and the grants referred to in paragraph (5), the Secretary

				shall ensure strict compliance by the States and Indian tribes with the

				priorities described in section 403(a) until a certification is made under

				section

				411(a).

							;

					(3)in paragraph (3)—

						(A)in the matter preceding subparagraph (A),

			 by striking paragraphs (2) and and inserting

			 paragraph;

						(B)in subparagraph (A), by striking

			 401(c)(11) and inserting 401(c)(9); and

						(C)by adding at the end the following:

							

								(E)For the purpose of paragraph

				(8).

								;

						(4)in paragraph (5)—

						(A)by inserting (A) after

			 (5);

						(B)in the first sentence, by striking

			 40 and inserting 60;

						(C)in the last sentence, by striking

			 Funds allocated or expended by the Secretary under paragraphs (2), (3),

			 or (4) and inserting Funds made available under paragraph (3) or

			 (4); and

						(D)by adding at the end the following:

							

								(B)Any amount that is reallocated and

				available under section 411(h)(3) shall be in addition to amounts that are

				allocated under subparagraph (A).

								;

				and

						(5)by striking paragraphs (6) through (8) and

			 inserting the following:

						

							(6)(A)Any State with an approved abandoned mine

				reclamation program pursuant to section 405 may receive and retain, without

				regard to the 3-year limitation referred to in paragraph (1)(D), up to 30

				percent of the total of the grants made annually to the State under paragraphs

				(1) and (5) if those amounts are deposited into an acid mine drainage abatement

				and treatment fund established under State law, from which amounts (together

				with all interest earned on the amounts) are expended by the State for the

				abatement of the causes and the treatment of the effects of acid mine drainage

				in a comprehensive manner within qualified hydrologic units affected by coal

				mining practices.

								(B)In this paragraph, the term

				qualified hydrologic unit means a hydrologic unit—

									(i)in which the water quality has been

				significantly affected by acid mine drainage from coal mining practices in a

				manner that adversely impacts biological resources; and

									(ii)that contains land and water that

				are—

										(I)eligible pursuant to section 404 and

				include any of the priorities described in section 403(a); and

										(II)the subject of expenditures by the State

				from the forfeiture of bonds required under section 509 or from other States

				sources to abate and treat acid mine drainage.

										(7)In complying with the priorities described

				in section 403(a), any State or Indian tribe may use amounts available in

				grants made annually to the State or tribe under paragraphs (1) and (5) for the

				reclamation of eligible land and water described in section 403(a)(3) before

				the completion of reclamation projects under paragraphs (1) and (2) of section

				403(a) only if the expenditure of funds for the reclamation is done in

				conjunction with the expenditure of funds for reclamation projects under

				paragraphs (1) and (2) of section 403(a).

							(8)(A)In making the grants referred to in

				paragraph (1)(C), the Secretary, using amounts allocated to a State or Indian

				tribe under subparagraph (A) or (B) of paragraph (1) or to the extent amounts

				are available to the Secretary under section 401(f), shall ensure that the

				total grant awards of not less than $3,000,000 annually are made to each State

				and each Indian tribe.

								(B)Notwithstanding any other provision of law,

				this paragraph applies to the States of Tennessee and

				Missouri.

								.

					(d)Transfers of

			 interest earned by abandoned mine reclamation fundSection

			 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232)

			 is amended by striking subsection (h) and inserting the following:

					

						(h)Transfers of

				interest earned by fund

							(1)In

				general

								(A)Transfers to

				combined benefit fundAs soon

				as practicable after the beginning of fiscal year 2007 and each fiscal year

				thereafter, and before making any allocation with respect to the fiscal year

				under subsection (g), the Secretary shall use an amount not to exceed the

				amount of interest that the Secretary estimates will be earned and paid to the

				fund during the fiscal year to make the transfer described in paragraph

				(2)(A).

								(B)Transfers to

				1992 and 1993 plansAs soon

				as practicable after the beginning of fiscal year 2008 and each fiscal year

				thereafter, and before making any allocation with respect to the fiscal year

				under subsection (g), the Secretary shall use an amount not to exceed the

				amount of interest that the Secretary estimates will be earned and paid to the

				fund during the fiscal year (reduced by the amount used under subparagraph (A))

				to make the transfers described in paragraphs (2)(B) and (2)(C).

								(2)Transfers

				describedThe transfers

				referred to in paragraph (1) are the following:

								(A)United mine

				workers of america combined benefit fundA transfer to the United Mine Workers of

				America Combined Benefit Fund equal to the amount that the trustees of the

				Combined Benefit Fund estimate will be expended from the fund for the fiscal

				year in which the transfer is made, reduced by—

									(i)the amount the trustees of the Combined

				Benefit Fund estimate the Combined Benefit Fund will receive during the fiscal

				year in—

										(I)required premiums; and

										(II)payments paid by Federal agencies in

				connection with benefits provided by the Combined Benefit Fund; and

										(ii)the amount the trustees of the Combined

				Benefit Fund estimate will be expended during the fiscal year to provide health

				benefits to beneficiaries who are unassigned beneficiaries solely as a result

				of the application of section 9706(h)(1) of the Internal Revenue Code of 1986,

				but only to the extent that such amount does not exceed the amounts described

				in section 35(c)(1) of the Mineral Leasing Act (30 U.S.C. 191(c)) that the

				Secretary estimates will be available to pay such estimated

				expenditures.

									(B)United mine

				workers of America 1992 benefit planA transfer to the United Mine Workers of

				America 1992 Benefit Plan, in an amount equal to the difference between—

									(i)the amount that the trustees of the 1992

				UMWA Benefit Plan estimate will be expended from the 1992 UMWA Benefit Plan

				during the next calendar year to provide the benefits required by the 1992 UMWA

				Benefit Plan on the date of enactment of this subparagraph; minus

									(ii)the amount that the trustees of the 1992

				UMWA Benefit Plan estimate the 1992 UMWA Benefit Plan will receive during the

				next calendar year in required monthly per beneficiary premiums, including the

				amount of any security provided to the 1992 UMWA Benefit Plan that is available

				for use in the provision of benefits.

									(C)Multiemployer

				health benefit planA

				transfer to the Multiemployer Health Benefit Plan established after July 20,

				1992, by the parties that are the settlors of the 1992 UMWA Benefit Plan

				referred to in subparagraph (B), in an amount equal to—

									(i)the amount that the trustees of the

				Multiemployer Health Benefit Plan estimate will be expended from the Plan

				during the next calendar year, to provide benefits no greater than those

				provided by the Plan as of December 31, 2006; and

									(ii)calculated with respect to those

				beneficiaries actually enrolled in the Plan as of December 31, 2006, who are

				eligible to receive benefits under the Plan on the first day of the calendar

				year for which the transfer is made.

									(D)Individuals

				considered enrolledFor

				purposes of subparagraph (C), any individual who was eligible to receive

				benefits from the Plan as of the date of enactment of this subsection, even

				though benefits were being provided to the individual pursuant to a settlement

				agreement approved by order of a bankruptcy court entered on or before

				September 30, 2004, will be considered to be actually enrolled in the Plan and

				shall receive benefits from the Plan beginning on December 31, 2006.

								(3)AdjustmentIf, for any fiscal year, the amount of a

				transfer under subparagraph (A), (B), or (C) of paragraph (2) is more or less

				than the amount required to be transferred under that subparagraph, the

				Secretary shall appropriately adjust the amount transferred under that

				subparagraph for the next fiscal year.

							(4)Additional

				amounts

								(A)Previously

				credited interestNotwithstanding any other provision of law,

				any interest credited to the fund that has not previously been transferred to

				the Combined Benefit Fund referred to in paragraph (2)(A) under this section

				shall be used—

									(i)to transfer to the Combined Benefit Fund

				such amounts as are estimated by the trustees of the Combined Benefit Fund to

				offset the amount of any deficit in net assets in the Combined Benefit Fund;

				and

									(ii)to the extent any such interest remains

				after the transfer under clause (i), to make the transfers described in

				subparagraphs (A), (B), and (C) of paragraph (2).

									(B)Previously

				allocated amountsAll amounts

				allocated under subsection (g)(2) before the date of enactment of this

				subparagraph for the program described in section 406, but not appropriated

				before that date, shall be available to the Secretary to make the transfers

				described in paragraph (2).

								(5)Limitations

								(A)Availability of

				funds for next fiscal yearThe Secretary may make transfers under

				subparagraphs (B) and (C) of paragraph (2) for a calendar year only if the

				Secretary determines, using actuarial projections provided by the trustees of

				the Combined Benefit Fund referred to in paragraph (2)(A), that amounts will be

				available under paragraph (1), after the transfer, for the next fiscal year for

				making the transfer under paragraph (2)(A).

								(B)Rate of

				contributions of obligors

									(i)In

				general

										(I)RateA transfer under paragraph (2)(C) shall not

				be made for a calendar year unless the persons that are obligated to contribute

				to the plan referred to in paragraph (2)(C) on the date of the transfer are

				obligated to make the contributions at rates that are no less than those in

				effect on the date of enactment of this subsection.

										(II)ApplicationThe contributions described in subclause

				(I) shall be applied first to the provision of benefits to those plan

				beneficiaries who are not described in paragraph (2)(C)(ii).

										(ii)Initial

				contributionsFrom the date

				of enactment of the Surface Mining Control and Reclamation Act Amendments of

				2006 through December 31, 2010, the persons that, on the date of enactment of

				that Act, are obligated to contribute to the plan referred to in paragraph

				(2)(C) shall be obligated, collectively, to make contributions equal to the

				amount required to be transferred under paragraph (2)(C), less the amount

				actually transferred due to the operation of subparagraph (C).

									(iii)DivisionThe collective annual contribution

				obligation required under clause (ii) shall be divided among the persons

				subject to the obligation, and applied uniformly, based on the hours worked for

				which contributions referred to in clause (i) would be owed.

									(C)Phase-in of

				transfersFor each of

				calendar years 2008 through 2010, the transfers required under subparagraphs

				(B) and (C) of paragraph (2) shall equal the following amounts:

									(i)For calendar year 2008, the Secretary shall

				make transfers equal to 25 percent of the amounts that would otherwise be

				required under subparagraphs (B) and (C) of paragraph (2).

									(ii)For calendar year 2009, the Secretary shall

				make transfers equal to 50 percent of the amounts that would otherwise be

				required under subparagraphs (B) and (C) of paragraph (2).

									(iii)For calendar year 2010, the Secretary shall

				make transfers equal to 75 percent of the amounts that would otherwise be

				required under subparagraphs (B) and (C) of paragraph

				(2).

									.

				103.Objectives of

			 FundSection 403 of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233) is

			 amended—

				(1)in subsection (a)—

					(A)in paragraph (1), by striking

			 general welfare,;

					(B)in paragraph (2)—

						(i)by striking health, safety, and

			 general welfare and inserting health and safety;

			 and

						(ii)by inserting and after the

			 semicolon at the end;

						(C)in paragraph (3), by striking the semicolon

			 at the end and inserting a period; and

					(D)by striking paragraphs (4) and (5);

					(2)in subsection (b)—

					(A)by striking the subsection heading and

			 inserting Water supply

			 restoration.—; and

					(B)in paragraph (1), by striking up to

			 30 percent of the; and

					(3)in the second sentence of subsection (c),

			 by inserting , subject to the approval of the Secretary, after

			 amendments.

				104.Reclamation of rural

			 land

				(a)AdministrationSection 406(h) of the Surface Mining

			 Control and Reclamation Act of 1977 (30 U.S.C. 1236(h)) is amended by striking

			 Soil Conservation Service and inserting Natural Resources

			 Conservation Service.

				(b)Authorization of

			 appropriations for carrying out rural land reclamationSection 406 of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1236) is amended by adding at the end

			 the following:

					

						(i)There are authorized to be appropriated to

				the Secretary of Agriculture, from amounts in the Treasury other than amounts

				in the fund, such sums as may be necessary to carry out this

				section.

						.

				105.LiensSection 408(a) of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1238) is amended in the last sentence by

			 striking who owned the surface prior to May 2, 1977, and.

			106.CertificationSection 411 of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1240a) is amended—

				(1)in subsection (a)—

					(A)by inserting (1) before the

			 first sentence; and

					(B)by adding at the end the following:

						

							(2)(A)The Secretary may, on the initiative of the

				Secretary, make the certification referred to in paragraph (1) on behalf of any

				State or Indian tribe referred to in paragraph (1) if on the basis of the

				inventory referred to in section 403(c) all reclamation projects relating to

				the priorities described in section 403(a) for eligible land and water pursuant

				to section 404 in the State or tribe have been completed.

								(B)The Secretary shall only make the

				certification after notice in the Federal Register and opportunity for public

				comment.

								;

				and

					(2)by adding at the end the following:

					

						(h)Payments to

				States and Indian tribes

							(1)In

				general

								(A)PaymentsFrom funds referred to in section 35(a) of

				the Mineral Leasing Act (30 U.S.C. 191(a)) that are paid into the Treasury

				after the date of the enactment of this subsection and that are available to be

				paid to States under section 35 of that Act, reserved as part of the

				reclamation fund under that section, or paid under section 35(c) of that Act,

				the Secretary shall make payments to States or Indian tribes for the amount due

				for the aggregate unappropriated amount allocated to the State or Indian tribe

				under subparagraph (A) or (B) of section 402(g)(1).

								(B)Amount

				dueIn this paragraph, the

				term amount due means the unappropriated amount allocated to a

				State or Indian tribe before October 1, 2007, under subparagraph (A) or (B) of

				section 402(g)(1).

								(C)ScheduleSubject to subparagraph (E), payments under

				subparagraph (A) shall be made in 10 equal annual installments, beginning with

				fiscal year 2008.

								(D)Use of

				funds

									(i)Certified states

				and indian tribesA State or

				Indian tribe that makes a certification under subsection (a) in which the

				Secretary concurs shall use any amounts provided under this paragraph for the

				purposes established by the State legislature or tribal council of the Indian

				tribe, with priority given for addressing the impacts of mineral

				development.

									(ii)Uncertified

				States and Indian tribesA

				State or Indian tribe that has not made a certification under subsection (a) in

				which the Secretary has concurred shall use any amounts provided under this

				paragraph for the purposes described in section 403.

									(E)Phase-in of

				payments

									(i)In

				generalNotwithstanding any

				other provision of this Act, the first 3 annual installments paid to any State

				or Indian tribe beginning with fiscal year 2008 shall be reduced, respectively,

				to 25 percent, 50 percent, and 75 percent of the amounts otherwise required

				under subparagraph (A).

									(ii)InstallmentsAmounts withheld from the first 3 annual

				installments as provided under subparagraph (C) shall be paid in 2 equal annual

				installments beginning with fiscal year 2018.

									(2)Subsequent State

				and Indian tribe share for certain certified States and Indian tribes

								(A)In

				generalFrom moneys referred

				to in section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) that are paid

				into the Treasury after the date of the enactment of this subsection and that

				are available to be paid to States or Indian tribes under section 35(c) of that

				Act, the Secretary shall pay to each qualified State or Indian tribe, on a

				proportional basis, an amount equal to the sum of the aggregate unappropriated

				amount allocated on or after October 1, 2007, to the qualified State or Indian

				tribe under subparagraph (A) or (B) of section 402(g)(1).

								(B)Qualified State

				or Indian tribe definedIn

				this paragraph the term qualified State or Indian tribe means a

				State or Indian tribe for which a certification is made under subsection (a) in

				which the Secretary concurs and in which there are public domain lands

				available for leasing under the Mineral Leasing Act (30 U.S.C. 181 et

				seq.).

								(3)Manner of

				payment

								(A)In

				generalSubject to

				subparagraph (B), payments to States or Indian tribes under this subsection

				shall be made, without regard to any limitation in section 401(d), in the same

				manner as if paid under section 35 of the Mineral Leasing Act (30 U.S.C. 191)

				and concurrently with payments to States under that section.

								(B)Initial

				paymentsThe first 3 payments

				made to any State or Indian tribe shall be reduced to 25 percent, 50 percent,

				and 75 percent, respectively, of the amounts otherwise required under paragraph

				(2)(A).

								(4)Reallocation

								(A)In

				generalThe amount allocated

				to any State or Indian tribe under subparagraph (A) or (B) of section 402(g)(1)

				that is paid to the State or Indian tribe as a result of a payment under

				paragraph (1) or (2) shall be reallocated and available for grants under

				section 402(g)(5).

								(B)AllocationThe grants shall be allocated based on the

				amount of coal historically produced before August 3, 1977, in the same manner

				as under section 402(g)(5).

								

				107.Remining

			 incentivesTitle IV of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is

			 amended by adding at the following:

				

					415.Remining

				incentives

						(a)In

				generalNotwithstanding any

				other provision of this Act, the Secretary may, after opportunity for public

				comment, promulgate regulations that describe conditions under which amounts in

				the fund may be used to provide incentives to promote remining of eligible land

				under section 404 in a manner that leverages the use of amounts from the fund

				to achieve more reclamation with respect to the eligible land than would be

				achieved without the incentives.

						(b)RequirementsAny regulations promulgated under

				subsection (a) shall specify that the incentives shall apply only if the

				Secretary determines, with the concurrence of the State regulatory authority

				referred to in title V, that, without the incentives, the eligible land would

				not be likely to be remined and reclaimed.

						(c)Incentives

							(1)In

				generalIncentives that may

				be considered for inclusion in the regulations promulgated under subsection (a)

				include, but are not limited to—

								(A)a rebate or waiver of the reclamation fees

				required under section 402(a); and

								(B)the use of amounts in the fund to provide

				financial assurance for remining operations in lieu of all or a portion of the

				performance bonds required under section 509.

								(2)Limitations

								(A)UseA rebate or waiver under paragraph (1)(A)

				shall be used only for operations that—

									(i)remove or reprocess abandoned coal mine

				waste; or

									(ii)conduct remining activities that meet the

				priorities specified in paragraph (1) or (2) of section 403(a).

									(B)AmountThe amount of a rebate or waiver provided

				as an incentive under paragraph (1)(A) to remine or reclaim eligible land shall

				not exceed the estimated cost of reclaiming the eligible land under this

				section.

								.

			108.Extension of

			 limitation on application of prohibition on issuance of permitSection 510(e) of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1260(e)) is amended in the last sentence

			 by striking 2004 and inserting 2020.

			IIMINERAL LEASING

			201.Mineral

			 leasingSection 35 of the

			 Mineral Leasing Act (30 U.S.C. 191) is amended—

				(1)in subsection (a)—

					(A)by striking subsection (b)

			 and inserting subsections (b), (c), and (d);

					(B)by striking 50 per centum thereof

			 shall be paid by the Secretary of the Treasury to the State other than

			 Alaska and inserting each State other than Alaska shall be paid

			 by the Secretary of the Treasury an amount equal to 50 per centum of the amount

			 received; and

					(C)by inserting of the total

			 after 40 per centum;

					(2)in subsection (b)—

					(A)by striking (b) In

			 determining and inserting the following:

						

							(b)Determination

				of payment amounts

								(1)In

				generalIn

				determining

								;

				and

					(B)by adding at the end the following:

						

							(3)Basis for

				payment calculationThe

				calculation of the 50 per centum to be paid to States under subsection (a)

				shall be made based on all money received, and shall not be reduced by payments

				made under subsection (c).

							;

				and

					(3)by adding at the end the following:

					

						(c)Amounts

				received from coal leasesFrom amounts referred to in subsection (a)

				that are from sales, bonuses, royalties (including interest charges), and

				rentals collected from coal leases and are paid into the Treasury of the United

				States after the date of the enactment of this subsection, the Secretary shall

				for fiscal year 2008 and each fiscal year thereafter, make the following

				payments:

							(1)The amount that the trustees of the

				Combined Fund (as defined in section 9701(a)(5) of the Internal Revenue Code of

				1986) estimate will be expended from premium accounts maintained by the fund

				for the fiscal year to provide benefits for beneficiaries who are unassigned

				beneficiaries solely as a result of the application of section 9706(h)(1) of

				the Internal Revenue Code of 1986, subject to the following limitations:

								(A)For fiscal year 2008, the amount paid under

				this paragraph shall equal 45 percent of the amount that would otherwise be

				required.

								(B)For fiscal year 2009, the amount paid under

				this paragraph shall equal 60 percent of the amount that would otherwise be

				required.

								(C)For fiscal year 2010, the amount paid under

				this paragraph shall equal 85 percent of the amount that would otherwise be

				required.

								(2)On certification by the trustees of any

				plan described in section 402(h)(2) of the Surface Mining Control and

				Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)) that the amount available for

				transfer by the Secretary pursuant to that section (determined after

				application of any limitation under section 402(h)(5) of such Act) is less than

				the amount required to be transferred, the Secretary shall pay to the plan

				(after the subtractions for payments made under subsection (e)) the amount

				necessary to meet the requirement of section 402(h)(2) of that Act.

							(3)To the Combined Fund (as defined in section

				9701(a)(5) of the Internal Revenue Code of 1986), $9,000,000 on October 1,

				2007, $9,000,000 on October 1, 2008, and $9,000,000 on October 1, 2009 (which

				amounts shall not be exceeded) to provide a refund of any premium (as described

				in section 9704(a) of the Internal Revenue Code of 1986) paid on or before

				September 7, 2000, to the Combined Fund, plus interest on the premium

				calculated at the rate of 7.5 percent per year, on a proportional basis and to

				be paid not later than 60 days after the date on which each payment is received

				by the Combined Fund, to those signatory operators (to the extent that the

				Combined Fund has not previously returned the premium amounts to the

				operators), or any related persons to the operators (as defined in section

				9701(c) of the Internal Revenue Code of 1986), or their heirs, successors, or

				assigns who have been denied the refunds as the result of final judgments or

				settlements if prior to the date of enactment of this subsection the signatory

				operator (or any related person to the operator)—

								(A)had all of its beneficiary assignments made

				under section 9706 of the Internal Revenue Code of 1986 voided by the

				Commissioner of the Social Security Administration;

								(B)was subject to a final judgment or final

				settlement of litigation adverse to a claim by the operator that the assignment

				of beneficiaries under section 9706 of the Internal Revenue Code of 1986 was

				unconstitutional as applied to the operator; and

								(C)paid to the Combined Fund any premium

				amount that had not been refunded.

								(4)From any additional available moneys

				referred to in this subsection, payments for amounts referred to in sections

				411(h)(1)(A) and 411(h)(2)(A) of the Surface Mining Control and Reclamation Act

				of 1977 (30 U.S.C. 1240a(h)(1)(A) and 1240a(h)(2)(A)).

							(d)The calculation of the 40 per centum to be

				paid to the reclamation fund under subsection (a) shall be made based on all

				money received, and shall not be reduced by payments made under subsection

				(c).

						(e)(1)Notwithstanding subsection (a), for each of

				fiscal years 2007 through 2021, from all excess receipts received from sales,

				bonuses, royalties (including interest charges), and rentals collected from

				coal leases and referred to in subsection (a) that are deposited into the

				Treasury, all excess receipts up to $320,000,000 shall be used by the Secretary

				to make payments to meet the requirements of section 402(h)(2) of the Surface

				Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)).

							(2)For purposes of paragraph (1), excess

				receipts shall be the amount calculated on the basis of the difference between

				the prevailing market prices on which the sales, bonuses, royalties, and

				rentals were made and 110 percent of the projected market prices for that

				fiscal year, as contained in the economic assumptions underlying the Concurrent

				Resolution on the Budget, under section 301 of the Congressional Budget and

				Impoundment Control Act of 1974 (2 U.S.C. 632).

							(3)Funds for payment under paragraph (1) shall

				be available to the Secretary for obligation under this Act without fiscal year

				limitation, to remain available until expended.

							(f)In the event that amounts available to the

				Secretary of the Treasury for the payments described in subsection (c) are

				insufficient for the Secretary to make each described payment in full for any

				fiscal year, the Secretary shall adjust the payments so that—

							(1)each payment for the fiscal year is a

				percentage of the amount described; and

							(2)the percentage paid is the same for all

				payments made under those subsections for the fiscal

				year.

							. 

				IIICoal Industry Retiree Health Benefit Act

			 

			301.Certain related

			 persons and successors in interest relieved of liability if premiums

			 prepaid

				(a)Combined

			 Benefit Fund

					(1)In

			 generalSection 9704 of the

			 Internal Revenue Code of 1986 (relating to liability of assigned operators) is

			 amended by adding at the end the following new subsection:

						

							(j)Prepayment of

				premium liability

								(1)In

				generalIf—

									(A)1 or more assigned operators to which this

				subsection applies (or any related person to any such assigned operator) are

				members of a controlled group of corporations (within the meaning of section

				52(a)) the common parent of which—

										(i)is a corporation the shares of which are

				publicly traded on a United States exchange, and

										(ii)is jointly and severally liable for any

				premium under this section which (but for this subsection) would be required to

				be paid by the assigned operators or related person, and

										(B)a payment meeting the requirements of

				paragraph (3) is made to the Combined Fund by or on behalf of the assigned

				operators or related person,

									then such common parent (and no other

				person) shall be liable for any premium under this section for which the

				assigned operators or related person would otherwise be liable.(2)Assigned

				operators to which subsection appliesThis subsection shall apply to any assigned

				operator if—

									(A)the assigned operator (or a related person

				to the assigned operator)—

										(i)made contributions to the 1950 UMWA Benefit

				Plan and the 1974 UMWA Benefit Plan for employment during the period covered by

				the 1988 agreement; and

										(ii)is not a 1988 agreement operator;

				and

										(B)the assigned operator (and all related

				persons to the assigned operator) are not actively engaged in the production of

				coal as of July 1, 2005.

									A person shall not fail to be treated

				as an assigned operator to which this subsection applies solely because the

				person ceases to be an assigned operator by reason of section 9706(h)(1) if the

				person otherwise meets the requirements of this subsection and is liable for

				the payment of premiums under section 9706(h)(3).(3)RequirementsA payment meets the requirements of this

				paragraph if—

									(A)the amount of the payment is not less than

				the present value of the total premium liability under this chapter with

				respect to the Combined Fund of the assigned operators or related persons

				described in paragraph (1) or their assignees, as determined by the operator's

				or related person's enrolled actuary (as defined in section 7701(a)(35)) using

				actuarial methods and assumptions each of which is reasonable and which are

				reasonable in the aggregate, as determined by such enrolled actuary;

									(B)a signed actuarial report is filed with the

				Secretary of Labor by such enrolled actuary containing—

										(i)the date of the actuarial valuation

				applicable to the report; and

										(ii)a statement by the enrolled actuary signing

				the report that to the best of the actuary's knowledge the report is complete

				and accurate and that in the actuary’s opinion the actuarial assumptions used

				are in the aggregate reasonably related to the experience of the operator and

				to reasonable expectations; and

										(C)90 calendar days have elapsed after the

				report required by subparagraph (B) is filed with the Secretary of Labor, and

				the Secretary of Labor has not notified the assigned operator in writing that

				the requirements of this paragraph have not been satisfied.

									(4)Use of

				prepaymentThe Combined Fund

				shall—

									(A)establish and maintain an account for each

				assigned operator or related person by, or on whose behalf, a payment described

				in paragraph (3) was made,

									(B)credit such account with such payment (and

				any earnings thereon), and

									(C)use all amounts in such account exclusively

				to pay premiums that would (but for this subsection) be required to be paid by

				the assigned operator.

									Upon termination of the obligations

				for the premium liability of any assigned operator or related person for which

				such account is maintained, all funds remaining in such account (and earnings

				thereon) shall be refunded to such person as may be designated by the common

				parent described in paragraph

				(1)(A)..

					(b)Individual

			 employer plansSection

			 9711(c) of the Internal Revenue Code of 1986 (relating to joint and several

			 liability) is amended to read as follows:

					

						(c)Joint and

				several liability of related persons

							(1)In

				generalExcept as provided in

				paragraph (2), each related person of a last signatory operator to which

				subsection (a) or (b) applies shall be jointly and severally liable with the

				last signatory operator for the provision of health care coverage described in

				subsection (a) or (b).

							(2)Liability

				limited if security providedIf—

								(A)1 or more last signatory operators to which

				this paragraph applies (or any related person to any such last signatory

				operator) are members of a controlled group of corporations (within the meaning

				of section 52(a)) the common parent of which—

									(i)is a corporation the shares of which are

				publicly traded on a United States exchange, and

									(ii)is jointly and severally liable for the

				provision of health care under this section which, but for this paragraph,

				would be required to be provided by the last signatory operators or related

				person, and

									(B)security meeting the requirements of

				paragraph (4) is provided by or on behalf of the last signatory operators or

				related person,

								then, as of the date the security is

				provided, such common parent (and no other person) shall be liable for the

				provision of health care under this section which the last signatory operators

				or related person would otherwise be required to provide.(3)Last signatory

				operators to which paragraph (2) appliesThis subsection shall apply to any last

				signatory operator if—

								(A)the last signatory operator is an assigned

				operator meeting the requirements of section 9704(j)(2), or

								(B)the last signatory operator is not an

				assigned operator and—

									(i)the last signatory operator (or a related

				person to the last signatory operator)—

										(I)made contributions to the 1950 UMWA Benefit

				Plan and the 1974 UMWA Benefit Plan for employment during the period covered by

				the 1988 agreement; and

										(II)is not a 1988 agreement operator;

				and

										(ii)the last signatory operator (and all

				related persons to the last signatory operator) are not actively engaged in the

				production of coal as of July 1, 2005.

									(4)SecuritySecurity meets the requirements of this

				paragraph if—

								(A)the security—

									(i)is in the form of a bond, letter of credit,

				or cash escrow,

									(ii)is provided to the trustees of the 1992

				UMWA Benefit Plan solely for the purpose of paying premiums for beneficiaries

				who would be described in section 9712(b)(2)(B) if the requirements of this

				section were not met by the last signatory operator, and

									(iii)is in an amount equal to 1 year of

				liability of the last signatory operator under this section, determined by

				using the average cost of such operator's liability during the prior 3 calendar

				years;

									(B)the security is in addition to any other

				security required under any other provision of this title; and

								(C)the security remains in place for 5

				years.

								(5)Refunds of

				securityThe full amount of

				any security provided under this subsection (and earnings thereon) shall be

				refunded to the last signatory operator as of the earlier of—

								(A)the termination of the obligations of the

				last signatory operator under this section, or

								(B)the end of the 5-year period described in

				paragraph (4)(C).

								

				(c)1992 UMWA

			 Benefit PlanSection

			 9712(d)(4) of the Internal Revenue Code of 1986 (relating to joint and several

			 liability) is amended by adding at the end the following new sentence:

			 The provisions of section 9711(c)(2) shall apply to any last signatory

			 operator described in section 9711(c)(3) and if security meeting the

			 requirements of section 9711(c)(4) is provided, the common parent described in

			 section 9711(c)(2) shall be exclusively responsible for any liability for

			 premiums under this section which, but for this sentence, would be required to

			 be paid by the last signatory operator or any related person..

				(d)Successor in

			 interestSection 9701(c) of

			 the Internal Revenue Code of 1986 (relating to terms relating to operators) is

			 amended by adding at the end the following new paragraph:

					

						(8)Successor in

				interest

							(A)Safe

				harborThe term

				successor in interest shall not include any person who—

								(i)is an unrelated person to an eligible

				seller described in subparagraph (C); and

								(ii)purchases for fair market value assets, or

				all of the stock, of a related person to such seller, in a bona fide,

				arm's-length sale.

								(B)Unrelated

				personThe term

				unrelated person means a purchaser who does not bear a

				relationship to the eligible seller described in section 267(b).

							(C)Eligible

				sellerFor purposes of this

				paragraph, the term eligible seller means an assigned operator

				described in section 9704(j)(2), a last signatory operator described in section

				9711(c)(3), or a related person to such assigned operator or last signatory

				operator.

							

				(e)Effective

			 dateThe amendments made by

			 this section shall take effect on the date of the enactment of this Act and the

			 amendment made by subsection (d) shall apply to transactions after the date of

			 the enactment of this Act.

				302.Transfers to funds;

			 premium relief

				(a)Combined

			 Fund

					(1)Federal

			 transfers under certain mining lawsSection 9705(b) of the Internal Revenue

			 Code of 1986 (relating to transfers from Abandoned Mine Reclamation Fund) is

			 amended—

						(A)by inserting or under the Mineral

			 Leasing Act (30 U.S.C. 191) before the period at the end of paragraph

			 (1),

						(B)by striking paragraph (2) and inserting the

			 following new paragraph:

							

								(2)Use of

				fundsAny amount transferred

				under paragraph (1) for any fiscal year shall be used to pay benefits and

				administrative costs of beneficiaries of the Combined Fund or for such other

				purposes as are specifically provided in the Acts described in paragraph

				(1).

								,

				and

						(C)by striking From Abandoned Mine Reclamation

			 Fund and inserting Under Certain Federal Mining

			 Laws.

						(2)Modifications

			 of premiums to reflect transfers under mining laws

						(A)Elimination of

			 unassigned beneficiaries premiumSection 9704(d) of such Code (establishing

			 unassigned beneficiaries premium) is amended to read as follows:

							

								(d)Unassigned

				beneficiaries premium

									(1)Plan years

				ending on or before September 30, 2006For plan years ending on or before

				September 30, 2006, the unassigned beneficiaries premium for any assigned

				operator shall be equal to the applicable percentage of the product of the per

				beneficiary premium for the plan year multiplied by the number of eligible

				beneficiaries who are not assigned under section 9706 to any person for such

				plan year.

									(2)Plan years

				beginning on or after October 1, 2006

										(A)In

				generalFor plan years

				beginning on or after October 1, 2006, subject to subparagraph (B), there shall

				be no unassigned beneficiaries premium, and benefit costs with respect to

				eligible beneficiaries who are not assigned under section 9706 to any person

				for any such plan year shall be paid from amounts transferred under section

				9705(b).

										(B)Inadequate

				transfersIf, for any plan

				year beginning on or after October 1, 2006, the amounts transferred under

				section 9705(b) are less than the amounts required to be transferred to the

				Combined Fund under section 402(h)(2)(A) of the Surface Mining Control and

				Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(A)) or paragraphs (1) and (2) of

				section 35(c) of the Mineral Leasing Act (30 U.S.C. 191(c) (1) and (2)), then

				the unassigned beneficiaries premium for any assigned operator shall be equal

				to the operator's applicable percentage of the amount required to be so

				transferred which was not so

				transferred.

										

						(B)Premium

			 accounts

							(i)Crediting of

			 accountsSection 9704(e)(1)

			 of such Code (relating to premium accounts; adjustments) is amended by

			 inserting and amounts transferred under section 9705(b) after

			 premiums received.

							(ii)Surpluses

			 attributable to public fundingSection 9704(e)(3)(A) of such Code is

			 amended by adding at the end the following new sentence: Amounts

			 credited to an account from amounts transferred under section 9705(b) shall not

			 be taken into account in determining whether there is a surplus in the account

			 for purposes of this paragraph.

							(C)Applicable

			 percentageSection 9704(f)(2)

			 of such Code (relating to annual adjustments) is amended by adding at the end

			 the following new subparagraph:

							

								(C)In the case of plan years beginning on or

				after October 1, 2007, the total number of assigned eligible beneficiaries

				shall be reduced by the eligible beneficiaries whose assignments have been

				revoked under section 9706(h).

								

						(3)Assignments and

			 reassignmentSection 9706 of

			 the Internal Revenue Code of 1986 (relating to assignment of eligible

			 beneficiaries) is amended by adding at the end the following:

						

							(h)Assignments as

				of October 1, 2007

								(1)In

				generalSubject to the

				premium obligation set forth in paragraph (3), the Commissioner of Social

				Security shall—

									(A)revoke all assignments to persons other

				than 1988 agreement operators for purposes of assessing premiums for plan years

				beginning on and after October 1, 2007; and

									(B)make no further assignments to persons

				other than 1988 agreement operators, except that no individual who becomes an

				unassigned beneficiary by reason of subparagraph (A) may be assigned to a 1988

				agreement operator.

									(2)Reassignment

				upon purchaseThis subsection

				shall not be construed to prohibit the reassignment under subsection (b)(2) of

				an eligible beneficiary.

								(3)Liability of

				persons during three fiscal years beginning on and after October 1,

				2007In the case of each of

				the fiscal years beginning on October 1, 2007, 2008, and 2009, each person

				other than a 1988 agreement operator shall pay to the Combined Fund the

				following percentage of the amount of annual premiums that such person would

				otherwise be required to pay under section 9704(a), determined on the basis of

				assignments in effect without regard to the revocation of assignments under

				paragraph (1)(A):

									(A)For the fiscal year beginning on October 1,

				2007, 55 percent.

									(B)For the fiscal year beginning on October 1,

				2008, 40 percent.

									(C)For the fiscal year beginning on October 1,

				2009, 15 percent.

									

					(4)Effective

			 dateThe amendments made by

			 this subsection shall apply to plan years of the Combined Fund beginning after

			 September 30, 2006.

					(b)1992 UMWA

			 Benefit and other plans

					(1)Transfers to

			 plansSection 9712(a) of the

			 Internal Revenue Code of 1986 (relating to the establishment and coverage of

			 the 1992 UMWA Benefit Plan) is amended by adding at the end the

			 following:

						

							(3)Transfers under

				other Federal statutes

								(A)In

				generalThe 1992 UMWA Benefit

				Plan shall include any amount transferred to the plan under section 402(h) of

				the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)) and

				section 35 of the Mineral Leasing Act (30 U.S.C. 191).

								(B)Use of

				fundsAny amount transferred

				under subparagraph (A) for any fiscal year shall be used to provide the health

				benefits described in subsection (c) with respect to any beneficiary for whom

				no monthly per beneficiary premium is paid pursuant to paragraph (1)(A) or (3)

				of subsection (d).

								(4)Special rule

				for 1993 plan

								(A)In

				generalThe plan described in

				section 402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977

				(30 U.S.C. 1232(h)(2)(C)) shall include any amount transferred to the plan

				under section 402(h) of the Surface Mining Control and Reclamation Act of 1977

				(30 U.S.C. 1232(h)) and section 35 of the Mineral Leasing Act (30 U.S.C.

				191).

								(B)Use of

				fundsAny amount transferred

				under subparagraph (A) for any fiscal year shall be used to provide the health

				benefits described in section 402(h)(2)(C)(i) of the Surface Mining Control and

				Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)(i)) to individuals described

				in section 402(h)(2)(C)(ii) of such Act (30 U.S.C.

				1232(h)(2)(C)(ii))

								.

					(2)Premium

			 adjustments

						(A)In

			 generalSection 9712(d)(1) of

			 such Code (relating to guarantee of benefits) is amended to read as

			 follows:

							

								(1)In

				generalAll 1988 last

				signatory operators shall be responsible for financing the benefits described

				in subsection (c) by meeting the following requirements in accordance with the

				contribution requirements established in the 1992 UMWA Benefit Plan:

									(A)The payment of a monthly per beneficiary

				premium by each 1988 last signatory operator for each eligible beneficiary of

				such operator who is described in subsection (b)(2) and who is receiving

				benefits under the 1992 UMWA benefit plan.

									(B)The provision of a security (in the form of

				a bond, letter of credit, or cash escrow) in an amount equal to a portion of

				the projected future cost to the 1992 UMWA Benefit Plan of providing health

				benefits for eligible and potentially eligible beneficiaries attributable to

				the 1988 last signatory operator.

									(C)If the amounts transferred under subsection

				(a)(3) are less than the amounts required to be transferred to the 1992 UMWA

				Benefit Plan under section 402(h)(2)(B) of the Surface Mining Control and

				Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(B)) and section 35(c)(2) of the

				Mineral Leasing Act (30 U.S.C. 191(c)(2)), the payment of an additional

				backstop premium by each 1988 last signatory operator which is equal to such

				operator's share of the amounts required to be so transferred but which were

				not so transferred, determined on the basis of the number of eligible and

				potentially eligible beneficiaries attributable to the

				operator.

									

						(B)Conforming

			 amendmentsSection 9712(d) of

			 such Code is amended—

							(i)in paragraph (2)(B), by striking

			 prefunding and inserting backstop, and

							(ii)in paragraph (3), by striking

			 paragraph (1)(B) and inserting paragraph (1)

			 (A).

							(C)Effective

			 dateThe amendments made by

			 this paragraph shall apply to fiscal years beginning on or after October 1,

			 2010.

						303.Other

			 provisions

				(a)Board of

			 trusteesSection 9702(b) of

			 the Internal Revenue Code of 1986 (relating to board of trustees of the

			 Combined Fund) is amended to read as follows:

					

						(b)Board of

				trustees

							(1)In

				generalFor purposes of

				subsection (a), the board of trustees for the Combined Fund shall be appointed

				as follows:

								(A)2 individuals who represent employers in

				the coal mining industry shall be designated by the BCOA;

								(B)2 individuals designated by the United Mine

				Workers of America; and

								(C)3 individuals selected by the individuals

				appointed under subparagraphs (A) and (B).

								(2)Successor

				trusteesAny successor

				trustee shall be appointed in the same manner as the trustee being succeeded.

				The plan establishing the Combined Fund shall provide for the removal of

				trustees.

							(3)Special

				ruleIf the BCOA ceases to

				exist, any trustee or successor under paragraph (1)(A) shall be designated by

				the 3 employers who were members of the BCOA on the enactment date and who have

				been assigned the greatest number of eligible beneficiaries under section

				9706.

							

				(b)Enforcement of

			 obligations

					(1)Failure to pay

			 premiumsSection 9707(a) of

			 the Internal Revenue Code of 1986 is amended to read as follows:

						

							(a)Failures to

				pay

								(1)Premiums for

				eligible beneficiariesThere

				is hereby imposed a penalty on the failure of any assigned operator to pay any

				premium required to be paid under section 9704 with respect to any eligible

				beneficiary.

								(2)Contributions

				required under the mining lawsThere is hereby imposed a penalty on the

				failure of any person to make a contribution required under section

				402(h)(5)(B)(ii) of the Surface Mining Control and Reclamation Act of 1977 to a

				plan referred to in section 402(h)(2)(C) of such Act. For purposes of applying

				this section, each such required monthly contribution for the hours worked of

				any individual shall be treated as if it were a premium required to be paid

				under section 9704 with respect to an eligible

				beneficiary.

								

					(2)Civil

			 enforcementSection 9721 of

			 such Code is amended to read as follows:

						

							9721.Civil

				enforcementThe provisions of

				section 4301 of the Employee Retirement Income Security Act of 1974 shall

				apply, in the same manner as any claim arising out of an obligation to pay

				withdrawal liability under subtitle E of title IV of such Act, to any

				claim—

								(1)arising out of an obligation to pay any

				amount required to be paid by this chapter; or

								(2)arising out of an obligation to pay any

				amount required by section 402(h)(5)(B)(ii) of the Surface Mining Control and

				Reclamation Act of 1977 (30 U.S.C.

				1232(h)(5)(B)(ii)).

								

					

